UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1887



DAVID A. BARCROFT,

                                            Plaintiff - Appellant,

          versus

ALBERT L. LIEBNO, JR., on behalf of himself
and all others similarly situated; GEORGE
BRUCE HARRISON; JONATHAN L. BEAM; MICHAEL J.
COLE; JOHN R. DAVIS; JOHN R. DIGGS, JR.; EDWIN
P. KARR; RAYMOND KELLAR; DAVID A. MARTIN;
CHARLES MAYS; ROY NOLSON; CHARLES PERTAIN;
RANDY RUDY; ROBERT L. SMITH; FRANK WALTERS;
THOMAS W. WARDROPE; DOUGLAS M. ZELLER,

                                           Plaintiffs - Appellees,

          and


MARYLAND STATE POLICE; DAVID B. MITCHELL,
Superintendent Maryland State Police,

                                           Defendants - Appellees.



                            No. 95-1888


DAVID A. BARCROFT,

                                            Plaintiff - Appellant,

          versus
JOSEPH A. BARKER, JR.; PHILIP M. BERMAN; JOHN
F. BOYD; RICHARD T. BRUNS; CARLETON D. COBB;
THOMAS W. COLBERT; KENNETH W. CROSS, JR.;
JOSEPH L. DAVIS; DONALD HOLLAWAY; ROSWELL E.
JONES; JAMES C. JOYCE; GERRY KEHS; IRVIN
LAMBDIN; CHARLES J. LUKOSKI; CHARLES MAYS;
FRANK MILLS; RICHARD SHARP; JOHN TALBOT, on
behalf of themselves and all others similarly
situated; JOHN R. DIGGS, JR.,

                                         Plaintiffs - Appellees,

          and


MARYLAND STATE POLICE; DAVID B. MITCHELL,
Superintendent Maryland State Police,

                                         Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-90-925-JFM, CA-92-740-JFM)

Submitted:   June 20, 1996               Decided:     June 27, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.

David A. Barcroft, Appellant Pro Se.       Michael L. Marshall,
SCHLACHMAN, BELSKY & WEINER, P.A., Baltimore, Maryland; Lawrence
Paul Fletcher-Hill, Assistant Attorney General, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's order approving a

class action settlement agreement. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Barcroft
v. Maryland State Police, Nos. CA-90-925-JFM; CA-92-740-JFM (D. Md.

Apr. 5, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3